DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference or other rejection applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner acknowledges applicant’s request to be contacted regarding any remaining concerns regarding the claims.  Due to the issues noted below, the instant Office Action is being presented.  Should applicant have any questions regarding this Office Action, applicant is invited to contact to the Examiner.
Claim Objections
Claim 23 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 19. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The Examiner notes that Claims 19 and 23 recite the same scope.  Claim 19 requires that the switches are configured to be selectively actuated by their respective clock signals in each switch recitation, and where the switches are configured to be simultaneously actuated by their respective clock signal.  Claim 23 recites the switches, but then recites in the third to last paragraph that the clock circuit, which is also present in Claim 19, generates clock signals to simultaneously close the switches. Closing the switches is the same the actuation of the switches in Claim 19, because the actuation of the switches causes the switches to connect two elements together.  As such, these features cover the same scope.  Claim 23 does positively recite certain features, such as a clock circuit generating a first clock signal, as opposed to Claim 19’s clock circuit configured to generate a first clock signal.  However, Claim 23 is an apparatus claim, and thus it cannot be directed towards the positive use of the apparatus claim features, because such a recitation is indefinite (see MPEP 2173.05(p)(II)).  As such, the positive recitation of such features as “generating” are interpreted to mean “configured to generate.”  In light of this, the scope of Claims 19 and 23 are the same, and thus stand objected for being duplicates of each other. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, and 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1,
The phrase “an accumulation circuit having a third input and fourth input connected to the first output and second output, respectively, of the signal storage circuit” on lines 1-2 of the second to last paragraph is indefinite. At issue is that applicant does not previously recite first and second outputs, and instead recites first and second output nodes (see lines 8-9).  As such, it is unclear what first and second outputs applicant is referring to, and it is unclear if applicant intends to refer to the first and second outputs nodes of the signal storage circuit, or to the first and second output signals located at the nodes.
As to Claims 22 and 26,
The phrase “the demodulator circuit is actuated in response to a sampling signal” on lines 1-2 is indefinite.  Similar to what was explained above with regard to MPEP 2173.05(p)(II), positively reciting the use of an apparatus inside an apparatus claim is indefinite.  It is unclear what statutory category this claim should be examined under. Reciting that the demodulator switch is actuated is a positive recitation, and the same as reciting a method step of actuating the modulator circuit in response to a sampling signal.  As such, this phrase is indefinite.  This phrase is being interpreted to mean, and it is suggested to state, that the demodulation circuit is configured to be actuated in response to a sampling signal.”
As to Claim 23,
The phrases “a Hall sensor generated a plurality of Hall sensor signals” on line 2, “a spinning circuit … generating from said plurality of Hall sensor signals a sensing signal” on lines 3-4,  “a ninth switch connected between the first terminal of the first capacitor to the reference node in response to a second clock signal; a tenth switch connected between the second terminal of the first capacitor to the first output node in response to the second clock signal; an eleventh switch connected between the second signal line to the first terminal of the second capacitor in response to the second clock signal; a twelfth switch connected between the second terminal of the second capacitor to the reference node in response to the second clock signal; a thirteenth switch connected between the first signal line to the first terminal of the third capacitor in response to the second clock signal; a fourteenth switch connected between the second terminal of the third capacitor to the reference node in response to the second clock signal; a fifteenth switch connected between the first terminal of the fourth capacitor to the reference node in response to the second clock signal; a sixteenth switch connected between the second terminal of the fourth capacitor to the second output node in response to the second clock signal; a clock circuit generating a first clock signal applied to simultaneously close said first through eighth switches and generating a second clock signal to simultaneously close said ninth through sixteenth switches, wherein the first and second clock signals have a 180° phase shift relative to each other; an accumulation circuit having a third input node and fourth input node connected to the first output node and the second output node, respectively, and having a third output node and a fourth output node; and a demodulator circuit operating to demodulate an accumulation signal output from the third and fourth output nodes of the accumulation circuit” on lines 23 to the end is indefinite
1)With regard to the above claim features that recite the terms “generating,” such as “a Hall sensor generating a plurality of Hall sensor signals,” as well as “operating,” such as “a demodulator circuit operating to demodulate,” these features are indefinite.  Each of these features requires the positive use of the device, and amount of method steps of using the device. For example, reciting a Hall sensor generating a plurality of Hall sensor signals is the same as reciting “generating, with a Hall sensor, a plurality of Hall sensor signals.”  MPEP 2173.05(p)(II) explains that “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.”  This is in part, for example, because it is unclear if these claim limitations should be treated and examined as apparatus claim limitation or as process limitations.  Further, when applicant recites a demodulator circuit operating to demodulate, applicant is positively reciting the actual operation of the demodulator circuit, which is indefinite for the same reasons as noted above.  As such, the use of present tense terms that reasonably require the positive use of the apparatus renders this claim indefinite.  It is suggested to replace, and the claim is being interpreted as such, the above positive method step recitations with language such as “configured to”, such as changing “generating” to “configured to generate,” to overcome this issue.  That stated, note that doing so will cause this claim to be identical in scope to that of Claim 19,  which will raise an issue as Claim 23 would be a duplicate of Claim 19.
2) With regard to the above switches that are recited to be connected in response to a clock signal, such as “a thirteenth switch connected between the first signal line to the first terminal of the third capacitor in response to the second clock signal” raises a similar issue as noted above.  Applicant is requiring the switch to be connect in response to the clock signal, and is therefore requiring the positive use of the switch, based on the clock signal, to connect between two elements.  This is distinct from reciting that the above switch is “configured to be connected” between the first signal line to the first terminal in response to the second clock signal, where such a recitation does not require the positive use of the device and instead recites what the switch is configured to do.  While these claim features do not clearly use method language, they are method steps because they are reciting that these switches actually connect between two elements in response to a clock signal.  As such, it is unclear whether these claim limitation should be examined as apparatus claim limitations or process claim limitations.  It is unclear if a switch that is reasonably capable of connecting between the above respective elements would be sufficient to meet the claim features or if the switch must actually be closed and actually connect the above respective elements as claimed. It is therefore suggested to state that the above switches are configured to be connected in the claimed manner in response to the clock signal.  These features are being interpreted as such, for the purpose of compact prosecution.
3) Applicant recites “the reference” on the last two lines of page one of the claim, with regard to the eight switch.  It is unclear what reference applicant is referring to, and it is unclear if this reference is the reference node previously recited or another reference.  It is suggested to state “the reference node.”
The phrase “a second clock signal” on line 2 of the third to last paragraph is indefinite because a second clock signal was previously recited beginning with the ninth switch, and the difference and relationship between the two clock signals is unclear.  As best understood, applicant is referring to the same clock signal but is distinctly reciting these signals in the claim. 
The phrase “the first and second clock signals” on line 3 of the third to last paragraph is indefinite. Applicant previously recites more than one “second clock signal” and it is unclear which clock signal the above phrase is referring to.
As to Claim 24,
The phrase “wherein said first and second reset switches are simultaneously closed in response to a reset signal” on the last line is indefinite.  As explained above with regard to MPEP 2173.05(p)(II), positively reciting the use of an apparatus inside an apparatus claim is indefinite.  It is unclear what statutory category this claim should be examined under.  Note that the above phrase is the same as reciting simultaneously closing the first and second reset switches in response to a reset signal, which is a method step of using the apparatus.   It is suggested to recite, and the claim is being interpreted as such, that said first and second reset switches are configured to be simultaneously closed in response to a reset signal.
As to Claims 2-6, 8, and 24-26,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
Allowable Subject Matter
Claims 19-21 are allowed.
Claims 1-6, 8, and 22-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
As to Claim 1,
The primary reason for the allowance of claim 1 is the inclusion of a network of switches comprising: a first set of switches configured to be simultaneously actuated by a first clock signal during a first switching phase to: connect first terminals of the first and fourth signal storage capacitors to the first and second input nodes, respectively, of the signal storage circuit, connect second terminals of the first and fourth signal storage capacitors to a reference node; connect first terminals of the second and third signal storage capacitors to the reference node; and connect second terminals of the second and third signal storage capacitors to the first and second output nodes, respectively, of the signal storage circuit; and  a second set of switches configured to be simultaneously actuated by a second clock signal during a second switching phase to: connect the first terminals of the second and third signal storage capacitors to the second and first input nodes, respectively, of the signal storage circuit, connect the second terminals of the second and third signal storage capacitors to the reference node; connect the first terminals of the first and fourth signal storage capacitors to the reference node; and connect the second terminals of the first and fourth signal storage capacitors to the first and second output nodes, respectively, of the signal storage circuit. It is these features found in the claim, as they are claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
As to Claim 19,
The primary reason for the allowance of claim 19 is the inclusion of a third switch configured to be selectively actuated to connect a first terminal of the second capacitor to the reference node in response to the first clock signal; a fourth switch configured to be selectively actuated to connect a second terminal of the second capacitor to a first output node in response to the first clock signal; a fifth switch configured to be selectively actuated to connect a first terminal of the third capacitor to the reference node in response to the first clock signal; a sixth switch configured to be selectively actuated to connect a second terminal of the third capacitor to a second output node in response to the first clock signal; a seventh switch configured to be selectively actuated to connect the second signal line to a first terminal of the fourth capacitor in response to the first clock signal; an eighth switch configured to be selectively actuated to connect a second terminal of the fourth capacitor to the reference node in response to the first clock signal; wherein said first clock signal is configured to simultaneously actuate said first through eighth switches; a ninth switch configured to be selectively actuated to connect the first terminal of the first capacitor to the reference node in response to a second clock signal; a tenth switch configured to be selectively actuated to connect the second terminal of the first capacitor to the first output node in response to the second clock signal; an eleventh switch configured to be selectively actuated to connect the second signal line to the first terminal of the second capacitor in response to the second clock signal; a twelfth switch configured to be selectively actuated to connect the second terminal of the second capacitor to the reference node in response to the second clock signal; a thirteenth switch configured to be selectively actuated to connect the first signal line to the first terminal of the third capacitor in response to the second clock signal; a fourteenth switch configured to be selectively actuated to connect the second terminal of the third capacitor to the reference node in response to the second clock signal; a fifteenth switch configured to be selectively actuated to connect the first terminal of the fourth capacitor to the reference node in response to the second clock signal; a sixteenth switch configured to be selectively actuated to connect the second terminal of the fourth capacitor to the second output node in response to the second clock signal. It is these features found in the claim, as they are claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
As to Claim 23,
The primary reason for the allowance of claim 19 is the inclusion of a fifth switch connected between a first terminal of the third capacitor to the reference node;  an eighth switch connected between a second terminal of the fourth capacitor to the reference; a ninth switch connected between the first terminal of the first capacitor to the reference node in response to a second clock signal; a tenth switch connected between the second terminal of the first capacitor to the first output node in response to the second clock signal; a twelfth switch connected between the second terminal of the second capacitor to the reference node in response to the second clock signal; a thirteenth switch connected between the first signal line to the first terminal of the third capacitor in response to the second clock signal; a fourteenth switch connected between the second terminal of the third capacitor to the reference node in response to the second clock signal; a fifteenth switch connected between the first terminal of the fourth capacitor to the reference node in response to the second clock signal; a sixteenth switch connected between the second terminal of the fourth capacitor to the second output node in response to the second clock signal. It is these features found in the claim, as they are claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0028286 to Hu et al. which discloses a spinning Hall having a switched capacitive circuit following the Hall.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858